         Case 1:18-cv-02223-GBD-SN Document 167 Filed 07/23/20 Page 1 of 5

                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                       32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                     1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029         Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                             (206) 516-3880
        __________                                        __________                                __________

                              Elisha Barron
                                                                                      E-Mail EBarron@susmangodfrey.com
                       Direct Dial (212) 729-2013


          July 20, 2020

          Via E-Mail and ECF

          The Honorable Sarah Netburn
          United States Magistrate Judge
          Thurgood Marshall Courthouse
          40 Foley Square, Room 430
          New York, NY 10007

          Re:       Rich v. Fox News Network LLC et al., No. 18-cv-2223

          Dear Judge Netburn:

                  In response to the Court’s order last week, Fox agreed to produce a subset
          of the documents Fox withheld, which they now concede are not privileged.1 Fox
          also produced a document-by-document log of 615 documents, for which it
          continues to assert a claim of privilege, in the custodial files for Malia Zimmerman,
          Adam Housley, and Greg Wilson.

                  Plaintiffs appreciate the Court’s assistance in obtaining certain documents
          and a log for three custodians confirming Plaintiffs’ allegation that Fox and
          Butowsky collaborated extensively on a shared political agenda. Plaintiffs at this
          time seek limited further relief: (1) that Fox either produce, or furnish a document-
          by-document log for the remaining documents raised by Plaintiffs’ letter motion to
          compel; (2) that Fox produce 16 of the 615 withheld documents because they relate
          directly to Rich/Wikileaks newsgathering (see Ex. A); and (3) that Fox produce
          documents reflecting Wheeler’s appearances on Fox (including 19 documents
          reflected on Fox’s log), because they are highly relevant and not protected
          newsgathering (see Ex. B). This limited relief is fair and necessary to preserve


          1
            Fox included these documents in a production of over 3,500 documents produced
          a few hours before the filing of this letter, and declined to segregate or identify the
          documents relevant to this motion to compel. Therefore, Plaintiffs do not know how
          many documents there are or any other details about the documents.
Case 1:18-cv-02223-GBD-SN Document 167 Filed 07/23/20 Page 2 of 5

July 20, 2020
Page 2

Plaintiffs’ right to seek, at the appropriate time, any remedies relating to Fox’s
improper use of the privilege as a both a sword and a shield.

       A. The Court Should Order Fox to Produce or Log the Remaining
          Documents at Issue on Plaintiffs’ Motion

        Plaintiffs respectfully request that Fox be ordered to produce or log the
remainder of the documents it has withheld, and which were presented in Plaintiffs’
prior letter motion.2 Consistent with this Court’s ruling, and as Fox’s log of the
Zimmerman, Housley, and Wilson documents confirms, the documents are relevant
because they address Fox’s interactions with Wheeler and Butowsky during the
precise time period Fox and Butowsky collaborated on the Seth Rich articles. The
documents have already been collected based on agreed custodians and agreed
search terms; and there are far fewer than 2,000 documents remaining in the set.
There is no basis under Rule 26 for Fox not to produce or log the remaining
documents. Without a log of these documents, Plaintiffs will be unable to challenge
any improperly withheld documents, or to ensure that Fox does not make arguments
to which the withheld documents would be relevant.

         There is a reason Fox attempted to avoid producing a document-by-
document log of even the Zimmerman, Housley, and Wilson documents. Fox’s
limited log shows what Plaintiffs have always alleged: Reporters and editors at Fox
worked extensively with Wheeler and Butowsky to fuel a number of politically
motivated conspiracy theories before and during the time Fox published the Seth
Rich articles. These include claims that the
                                                                          , as well as
the Seth Rich/Wikileaks conspiracy.3 Far from an aberration, this was Fox’s modus
operandi. In fact, as the unredacted document attached to Plaintiffs’ June 23, 2020
letter already shows
                                   6/23 Letter, Ex. H (filed under seal). Fox’s letter
confirms that it will “vigorously dispute” that it worked with Wheeler and
Butowsky on “politically motivated” stories, 7/15/20 Fox Letter at 3 (Dkt. 162), but
the privilege log itself lays that argument to rest.

        These other stories cannot be neatly quarantined from the Seth Rich story.
For example, Wheeler testified that at his first in-person meeting with Zimmerman
and Butowsky about Seth Rich on February 28, 2017, also present was “a former
military guy. I think he had something to do with Benghazi.” Wheeler Deposition
Tr. 11-18-19 at 73-74 (Ex. C). Fox’s redactions of produced documents confirm
that Butowsky and Zimmerman worked together extensively in 2016-2017 on an
agenda of which Seth Rich was one part. For example,


2
 These remaining documents hit on the terms “Butowsky” and “Wheeler” in the
custody of the agreed custodians other than Zimmerman, Housley, and Wilson.
3
Case 1:18-cv-02223-GBD-SN Document 167 Filed 07/23/20 Page 3 of 5

July 20, 2020
Page 3




                                                  is another example.

        Plaintiffs are mindful of the newsgathering privilege, but remain concerned
that Fox intends to improperly use the privilege as both a sword and shield. Fox
should not be allowed to raise defenses regarding the legitimacy of its
newsgathering or the breadth of its interactions with Wheeler and Butowsky while
withholding documents that would rebut these arguments. See Sharon v. Time, Inc.,
599 F. Supp. 538, 582 (S.D.N.Y. 1984) (“[S]ection 79–h is a shield, and no more.”
Witness may not “insulate his reliance on sources from further inquiry merely by
claiming that he has often used a source in the past and that the information he
received was always reliable.”); Greenberg v. CBS Inc., 69 A.D.2d 693, 709 (1979)
(“At trial, if the defendants opt to rely on their statutory privilege, they should be
precluded from any use of those sources and information as proof of verification or
evidence of responsibility. On the other hand, if they choose to fully disclose their
investigation, no limitation of the defense will occur.”). At this time, Plaintiffs
simply request production of whatever documents Fox now concedes are not
privileged, and a full log of the documents withheld, so Plaintiffs may consider how
to address these issues as they arise in the future.

       B. Sixteen Documents Were Improperly Withheld And Are Directly
          Relevant to the Seth Rich Articles

        Plaintiffs seek production of 16 documents (out of 615) that are directly
relevant. Fox already agreed to produce documents to Plaintiffs that go to the
newsgathering techniques used for the Seth Rich articles. See 3/10 Tr. at 6-7 (Fox
is producing certain newsgathering materials because it “would expect that
[Plaintiffs] would have argument that many of the documents they are seeking are
central to the claims.”). The 16 documents described below do not relate to other
news stories at all – they are directly relevant to the sourcing for the Seth Rich
articles and Fox’s retraction. These documents have already been collected,
reviewed, and logged. There is no burden on Fox, and the documents can be
produced highly confidential. A list of the bates numbers for these documents is
attached as Exhibit A.

       Wikileaks:




                                 These documents should be produced as they hit
on the term Wikileaks as well as Butowsky.
Case 1:18-cv-02223-GBD-SN Document 167 Filed 07/23/20 Page 4 of 5

July 20, 2020
Page 4

        Nunes: Twelve entries on the log reflect correspondence in the relevant
timeframe between Zimmerman, Butowsky, and Housley about Congressman
Devin Nunes. Documents that have already been produced in this case show the
relevance of Nunes, and his staffer Kash Patel (known as D-O), to the Seth Rich
articles. On March 13, 2017, for example, Butowsky sent Zimmerman and Wheeler
a video that prompted Zimmerman to respond, “That’s why Devin Nunes needs to
help us or get his guy to. . . .” Wheeler0000216 (Ex. F). Butowsky responded, “I
will get very aggressive with Devin over the weekend.” Id. Wheeler testified that
the discussion was about “the Russian narrative or the hacking narrative.” Wheeler
Tr. 209–10 (Ex. C).

        Plaintiffs requested that Fox include the terms “Nunes,” “Kash,” “Patel”
and “Dee O” in its searches of Zimmerman, Butowsky, and Housley’s files. See
2/27/20 Letter at 3 (Dkt. 130, Ex. G). Fox initially refused. See id. After the Court
directed the parties to try to reach agreement, Fox agreed to run these terms in
combination with others for ten custodians in a narrow timeframe. See Dkt. 136-1
at 3. Then, knowing Plaintiffs' view of Nunes’ relevance, and that Plaintiffs knew
of “D-O’s” involvement, Fox redacted as a “confidential source” the name “D-O”
on documents it produced showing that Patel was scheduled to meet with Wheeler
and Detective DellaCamera just 4 days before the Zimmerman article was
published. Compare          (excerpted below) with
Wheeler00000577 (Ex. I) (redacted name is “D-O”).




Fox should not be allowed to dispute that Nunes is relevant, redact information
showing otherwise, and withhold as “unrelated” documents that contradict its
position.

       Fox’s Knowledge of Butowsky’s Role: Greg Wilson was a Fox editor who
worked on the Seth Rich articles and their retraction. Fox argued that it is not
responsible for Butowsky’s conduct, and asserted that Mr. Wilson,
                                                                and “ignor[ed]”
Butowsky’s post-retraction outreach.


                               directly rebuts Fox’s claim that Wilson did not
know who Butowsky was. It should be produced as should any other Wilson
document relating to Butowsky.

                (Ex. K).
Case 1:18-cv-02223-GBD-SN Document 167 Filed 07/23/20 Page 5 of 5

July 20, 2020
Page 5

       C. Documents Reflecting Wheeler’s Fox Appearances Should Be
          Produced as Published News Not Subject to the Privilege.




                                          Plaintiffs have repeatedly requested,
including most recently on June 30, 2020, documents sufficient to show Wheeler’s
appearances of Fox. Fox has refused – stating that it will only provide “total
payments per calendar year.” Nothing in the log shows that these entries involve
newsgathering at all                                                 . At the very
least, Fox should be required to produce evidence regarding each Rod Wheeler
appearance on Fox News, regardless of custodian, so that Plaintiffs may question
Mr. Wheeler about those appearances.

                                    Conclusion

        Plaintiffs have every reason to be wary that Fox will use the newsgathering
privilege as both a shield and a sword. Fox first attempted to avoid wholesale
producing or logging 2060 documents, by arguing that even if they were relevant,
they were protected by a blanket assertion of newsgathering privilege. Only after
the Court held that the documents satisfy Rule 26(b)’s relevance threshold did Fox
admit that a subset of these documents are not privileged at all and produce a late-
breaking affidavit admitting that Zimmerman relied on Butowsky, who by his own
admission “ha[d] no credibility” as a source. FoxNews0006066 (Butowsky: “I’m
actually the one who’s been putting this together but as you know I keep my name
out of things because I have no credibility.”) (Ex. L). The log Fox produced
confirmed exactly what Plaintiffs claimed: Fox and Butowsky collaborated
extensively on “politically motivated” stories including the Seth Rich story. Yet
Fox intends to “vigorously contest” this, while withholding the evidence that
refutes Fox’s position.

        At this time, all Plaintiffs seek is a complete picture of what Fox is
withholding in the form of a document by document log and production of a handful
of specific documents. Based on the positions Fox takes in this case, Plaintiffs
respectfully reserve the right to seek production of further documents on Fox’s log
or move to preclude Fox’s defenses relating to these documents.

Respectfully,


Elisha Barron
Counsel for Joel & Mary Rich
Case 1:18-cv-02223-GBD-SN Document 167-1 Filed 07/23/20 Page 1 of 1




                       EXHIBIT A

             FILED UNDER SEAL
Case 1:18-cv-02223-GBD-SN Document 167-2 Filed 07/23/20 Page 1 of 1




                       EXHIBIT B

             FILED UNDER SEAL
Case 1:18-cv-02223-GBD-SN Document 167-3 Filed 07/23/20 Page 1 of 6




                         EXHIBIT C
Case 1:18-cv-02223-GBD-SN Document 167-3 Filed 07/23/20 Page 2 of 6


                                                                      Page 1
                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
      ------------------------------
      AARON RICH                    *

                   Plaintiff,               *

      v.                                    * Case No. Civil Action
                                              1:18-cv-00681-RJL
      EDWARD BUTOWSKY,                      *
      MATTHEW COUCH, and
      AMERICA FIRST MEDIA,                  *

                   Defendants.              *

      -------------------------------




      VIDEOTAPED DEPOSITION OF:
                               ROD WHEELER,
      taken on Monday, November 18, 2019, at 10:00 a.m.,
      held at the offices of Willkie Farr & Gallagher, LLP,
      1875 K Street, NW, Washington, D.C. 20006, before
      Goldy Gold, a Registered Professional Reporter and a
      Notary Public within and for the District of
      Columbia.




      Reported by:      Goldy Gold, RPR
      Job No. 523974
Case 1:18-cv-02223-GBD-SN Document 167-3 Filed 07/23/20 Page 3 of 6

                                               Page 70                                                      Page 72
 1   robbery, one of them are going to know -- somebody is    1   paragraph that is relevant to this, if you turn ahead
 2   going to know, girlfriend of one of -- somebody is       2   to page 27 -- no, 25, paragraph 101 in your
 3   going to know on the street. That's how you solve        3   complaint.
 4   cases on the street, but he was upset about that.        4           You've alleged here: "At all relevant
 5       Q. Do you understand why Mr. Butowsky was            5   times, Butowsky intended that Mr. Wheeler's
 6   upset about that?                                        6   investigation would provide the proof he and
 7       A. Now I do.                                         7   Zimmerman had hoped would show that the Russians were
 8       Q. Why is that?                                      8   not responsible for hacking the DNC e-mails given to
 9       A. Well, because I believe he was upset              9   WikiLeaks.
10   about that because that's not the narrative he wanted   10           "Butowsky told Mr. Wheeler that he would
11   -- he wanted. He wanted me to go down this path of      11   be working on the investigation and going through
12   the e-mail thing and tie it into this political thing   12   Butowsky in order to provide any information to
13   as far as this Russian hacking, which I have no         13   Zimmerman."
14   interest in whatsoever. That's what wanted me to do.    14           Is that accurate?
15            He should have told me that upfront. If        15      A. That's correct.
16   he would have told me that upfront, then I would have   16      Q. So Ed was running the show here?
17   had the option at that point to say, Yes, I'm           17      A. Yes.
18   interested or no, I'm not. He never gave me that        18      Q. And Mr. Butowsky expected you to come to
19   option.                                                 19   him first with information?
20            And I'll tell you why that's                   20      A. That's correct.
21   significant, Mike, is because I've learned since all    21      Q. And he -- do I interpret the first
22   of this stuff has been going on, that Butowsky had      22   sentence here to say that Mr. Butowsky was only
23   conversations with people like Ellen Ratner about       23   interested in you providing one kind of information
24   this whole case in e-mails, and he never shared any     24   to him?
25   of that with me.                                        25      A. In my opinion, yes.
                                               Page 71                                                      Page 73
 1            If you had conversations and you got            1      Q. And what kind of information was that?
 2   this information -- and this has come out, I'm sure      2      A. That was information -- not even
 3   you've seen it -- about Ellen Ratner telling you all     3   providing information, but supporting his belief that
 4   this about WikiLeaks, why didn't you tell me that        4   the murder had something to do with WikiLeaks.
 5   upfront if you know I'm the investigator? Why would      5      Q. His theory?
 6   you withhold that information?                           6      A. His theory or belief, yeah. That's what
 7            He said Joel Rich knew about the whole          7   he wanted me for, and I know that now. Hindsight is
 8   thing with Ellen Ratner. Joel Rich never mentioned       8   20/20, but I know that now.
 9   that to me.                                              9      Q. Okay. If you take a look at
10       Q. So -- just so I'm clear about a couple           10   paragraph 92 on page 24 of your complaint, there is a
11   of things you said there. If I understand you           11   description of a meeting that took place with
12   correctly you, Mr. Butowsky was upset with you          12   Mr. Butowsky and Ms. Zimmerman on February 28, 2017.
13   because you were trying to identity leads to            13          Is that paragraph accurate?
14   determine who had shot or murdered Seth Rich; is that   14      A. That's correct.
15   correct?                                                15      Q. Do you recall having that meeting with
16       A. That's correct.                                  16   Ms. Zimmerman and Mr. Butowsky?
17       Q. You also said Mr. Butowsky told you that         17      A. Yes.
18   Joel Rich knew about the whole thing with               18      Q. Did you know that Ms. Zimmerman was
19   Ellen Ratner?                                           19   going to be at that meeting before you went to meet
20       A. No, no. This was afterwards, like this           20   Mr. Butowsky?
21   past year when it all came out in the news --           21      A. No. It was Ms. Zimmerman, and there was
22       Q. I see.                                           22   another guy.
23       A. -- when I learned about that. That's             23      Q. There was someone else besides
24   the first I even heard about Ellen Ratner.              24   Ms. Zimmerman with Mr. Butowsky?
25       Q. Okay. So, let me show you one other              25      A. Yes.




                                                                                  19 (Pages 70 to 73)
Case 1:18-cv-02223-GBD-SN Document 167-3 Filed 07/23/20 Page 4 of 6

                                               Page 74                                                      Page 76
 1       Q. Who was -- do you know who that other             1     A.      Yes.
 2   person was?                                              2     Q.      Where did the meeting take place?
 3       A. I don't remember the guy's name, but we           3     A.      In the Capitol Hill Club.
 4   are connected on LinkedIn.                               4            (Reporter clarification.)
 5       Q. Okay. Was it someone associated with              5            THE WITNESS: I'm sorry, the Capital
 6   Fox?                                                     6       Hill Club, also known as the Republican club on
 7       A. No. This was a guy who was a former               7       Capitol Hill.
 8   military guy. I think he had something to do with        8   BY MR. GOTTLIEB:
 9   Benghazi because he never talked much. The only          9       Q. What do you remember about that meeting?
10   reason I say we are connected on LinkedIn -- and I'll   10       A. We didn't meet there I don't believe. I
11   try to find his name on LinkedIn -- is because after    11   don't think it was this time that we met there. I
12   the meeting, he e-mailed me or he connected with me     12   think it was so crowded that we decided to go up the
13   on LinkedIn and said, It was really pleasure of         13   street to a Mexican restaurant.
14   meeting you, let's connect on LinkedIn. That's the      14       Q. Okay. Let me show you -- take a look
15   last I ever heard of this guy.                          15   back at the complaint in paragraph 92, there's a
16            But he was -- I think he was like a            16   description of -- of the meeting.
17   Hispanic guy, if I recall. He didn't talk much at       17       A. Yeah.
18   the meeting, but he just sat there. But he had          18       Q. I'm less concerned about the physical
19   something to do with Benghazi I believe.                19   place you were in.
20       Q. Okay. You understood him to have some            20       A. Sure.
21   connection to the work that Butowsky and                21       Q. I'm more interested in --
22   Ms. Zimmerman had done --                               22       A. The content of the meeting.
23       A. Previously.                                      23       Q. What -- what did you all discuss when
24       Q. -- on Benghazi? Do you have an                   24   you met with Mr. Butowsky and Ms. Zimmerman and this
25   understanding of the work that Mr. Butowsky did on      25   third gentleman, whoever the third gentleman was?
                                               Page 75                                                      Page 77
 1   Benghazi?                                                1   What did you all discuss?
 2      A. I don't.                                           2       A. Well, first of all, Butowsky introduced
 3      Q. Do you have any -- any recollection of             3   me to Malia Zimmerman because I had never met Malia
 4   Mr. Butowsky pursuing a theory about a stand-down        4   before, and she told me that she was an investigative
 5   order with respect to Benghazi --                        5   reporter, and, you know, she went through all the
 6      A. No.                                                6   people that she knows for Fox, and basically that was
 7      Q. -- or ever read anything about that or             7   it. And then I was going to be investigating -- she
 8   heard anything about?                                    8   knew I was going to be investigating the case.
 9      A. No, I never had -- I never had any                 9           And the reason she was involved is
10   interest in Benghazi or the Russian hacking case. I     10   because she can help provide the support that I
11   just never had any interest.                            11   needed with, like, information on people and things
12      Q. Do you know if Mr. Butowsky ever made             12   like that, using, like, Fox's what they call brain
13   any business deals or any money off of his work on      13   room.
14   Benghazi?                                               14            So my interpretation of that meeting was
15      A. No.                                               15   that I'm working with this Fox reporter on behalf the
16      Q. If you look at the text chain between             16   family to try to find out who killed Seth Rich.
17   you and Mr. Butowsky, the page with the Bates number    17       Q. Okay.
18   WHEELER640?                                             18       A. That's why I was so surprising when he
19      A. Yes.                                              19   said, When you talk to Joel, don't bring up Malia and
20      Q. Do you see a discussion there related --          20   play her name -- don't bring up her name, and I
21   with Mr. Butowsky relating to the meeting you were      21   always thought to myself, Why.
22   having with him on February 28th?                       22       Q. Let's just look at that quickly since we
23      A. Yes.                                              23   we've brought it up again, which is -- I'll direct --
24      Q. Do you see a reference to where the               24   in the text chain --
25   meeting would take place?                               25       A. Right.




                                                                                  20 (Pages 74 to 77)
Case 1:18-cv-02223-GBD-SN Document 167-3 Filed 07/23/20 Page 5 of 6

                                             Page 206                                                     Page 208
 1   Butowsky and Adam Housley about an investigation,        1   information because they have access to a lot of
 2   apart from the Seth Rich investigation?                  2   databases.
 3       A. No.                                               3           And that's why I shared the name with
 4       Q. Let me go to Wheeler 206.                         4   her, so she could find out what she could for me
 5           [Exhibit 37, e-mail, was marked for              5   about this guy, because I wanted to talk to him.
 6       identification.]                                     6       Q. What -- what resources -- to the best of
 7   BY MR. GOTTLIEB:                                         7   your understanding, what resources does the Fox brain
 8       Q. I'm handing you what has been marked as           8   room have available to it?
 9   Exhibit 37, a document bearing the Bates number          9       A. I don't know specifically what all they
10   Wheeler 206. It appears to be a e-mail from Aaron       10   have, but I do know that they have access to a lot of
11   Rich to you on March 30th, 2017, at 3:35 p.m.           11   databases, because that's how they get a lot of the
12           Do you recognize this document?                 12   information that they use for their stories, you
13       A. Yes, I do.                                       13   know, through their own research and things like that
14       Q. What is this document?                           14   about a lot of cases, not just this case, but a lot
15       A. This is an e-mail that I received from           15   of cases.
16   Aaron Rich. The subject is "Seth Rich Friend."          16           So she -- she could check with the brain
17       Q. And so what is Mr. Rich communicating to         17   room to see what came up regarding this particular
18   you here?                                               18   guy's name.
19       A. I was trying to find out who were some           19       Q. And do you recall what, if anything,
20   of the people that Seth Rich spoke with the night of    20   came up about this lead?
21   his murder, or obviously prior to his murder. And I     21       A. I don't believe, to the best of my
22   cannot get ahold of their cell phones.                  22   recollection today, Mike, that anything came out of
23           So I asked Aaron if he would provide to         23   it. I never spoke with the guy, I don't think. I
24   me some of the names of the people that Seth Rich had   24   don't think I ever talked to him. Could I have? I
25   talked to right before he was murdered, to try to get   25   guess it's possible, but today I don't remember if I
                                             Page 207                                                     Page 209
 1   a clue, and he -- this is one name he did provide to     1   did or not.
 2   me.                                                      2       Q. Okay. Let me show you a document from
 3       Q. Okay. And so this was at 3:35 p.m. on             3   the next day, Wheeler 216.
 4   the 30th?                                                4           Handing you what has been marked as
 5       A. Yes.                                              5   Exhibit 39. It is a document bearing the Bates
 6       Q. Let me show you the next document,                6   numbers Wheeler 216. This appears to be an e-mail
 7   Wheeler 209. And this is a document that's been          7   from Mr. Butowsky to you and Ms. Zimmerman on
 8   marked as Exhibit 38, with the Bates number Wheeler      8   March 31st.
 9   209.                                                     9           [Exhibit 39, e-mail, was marked for
10           [Exhibit 38, e-mail, was marked for             10       identification.]
11       identification.]                                    11   BY MR. GOTTLIEB:
12   BY MR. GOTTLIEB:                                        12       Q. Do you recognize this e-mail?
13       Q. It appears to be an e-mail from you to           13       A. Yes, I do.
14   Malia Zimmerman and Mr. Butowsky at 3:45 p.m. on the    14       Q. What is this e-mail?
15   same day as the document that we looked at in           15       A. This is an e-mail -- it's -- the
16   Exhibit 37.                                             16   subject -- there's no subject. It's from Ed Butowsky
17           Do you recognize this document?                 17   to Malia Zimmerman, and it just basically says, "I
18       A. It looks like an e-mail conversation             18   agree. Let's see if Kelsey has something for us, and
19   between several people on this document. The top one    19   then I will get very aggressive with Devin over the
20   is from me to Malia. The subject is "Media Inquiry."    20   weekend."
21   And I was trying to find out more about this            21           And he's referencing Devin Nunes, who he
22   individual who Aaron had told me about.                 22   said was a good friend of his that he had been in
23           And recall, I mentioned earlier this            23   touch with about this case.
24   morning that Malia says she can use the brain room of   24       Q. Okay. And what is Ms. Zimmerman saying
25   Fox. They can do a lot of this background               25   in the e-mail immediately below?




                                                                              53 (Pages 206 to 209)
Case 1:18-cv-02223-GBD-SN Document 167-3 Filed 07/23/20 Page 6 of 6

                                              Page 210                                                     Page 212
 1      A. "That's why Devin Nunes needs to help              1   murder. That's the whole reason why I thought it was
 2   us, or get his guy to. What we know dispels that         2   important to talk to Kash or somebody in Capitol
 3   whole narrative."                                        3   Hill. And so I had actually set up a meeting between
 4      Q. Okay. Do you have an understanding of              4   Kash and Dellacamera.
 5   what Ms. Zimmerman is referring to here?                 5            Because I had mentioned it to
 6      A. Obviously, it has something to do with             6   Dellacamera, and he said, "Yeah, Rod, that's a good
 7   the Russian narrative or the hacking narrative, to       7   idea. This makes sense to me."
 8   some degree. That's what this was about.                 8            And at the last minute, that's when --
 9      Q. Do you have any understanding of who               9   Dellacamera called me that Monday morning. We were
10   Ms. Zimmerman is referring to when she says "get his    10   going to meet right down here on Ninth Street at a
11   guy"?                                                   11   little restaurant.
12      A. I don't.                                          12            But that Monday morning, Joe Dellacamera
13      Q. Did you ever have meetings with anyone            13   called me and said, "Rod, I can't meet because I have
14   who worked for Devin Nunes in the course of your        14   to do something with my child at his school." And he
15   investigation?                                          15   said, "I have to get back with you later."
16      A. There was one individual who worked for           16            Because he was going to bring a
17   the House intelligence committee. You probably saw      17   sergeant -- or not a sergeant -- from the homicide --
18   that information in some of the documents. He went      18   I think it was going to be Anthony Hathe, Hathe --
19   by the name of "Kash."                                  19   from homicide with him, but they backed out at the
20      Q. Was his name Kash Patel?                          20   last minute.
21      A. They wouldn't tell me his last name.              21       Q. Were you going to meet at a coffee shop
22      Q. Okay.                                             22   in, like, an alley, or Ninth Street?
23      A. I'm only the investigator.                        23       A. Well, Ninth Street. Somewhere down on
24      Q. What did he look like?                            24   Ninth Street, yeah. I had never been.
25      A. They wouldn't tell me his last name. He           25            Are you familiar with it?
                                              Page 211                                                     Page 213
 1   was like a -- he used to be -- he was an attorney out    1       Q. Well, what I want to ask you is: Do you
 2   of Florida, because he did tell me that. He used to      2   recall who suggested that meeting location?
 3   be an attorney down in Pensacola, Florida. I             3       A. I think it was Kash.
 4   remember him telling me that.                            4       Q. It was Kash?
 5            But I never could get the guy's last            5       A. I think he lives over there or
 6   name. He always said, "Call me 'Kash.'"                  6   something. He was very family with the northwest
 7            "All right." So I always called him             7   side of D.C.
 8   "Kash." Now, I don't know if Kash --                     8            Why? Are you familiar with that
 9       Q. Did he ever tell you how to spell                 9   location?
10   "Kash"?                                                 10       Q. Well, let me ask you another question.
11       A. K-a-s-h.                                         11       A. I've never been there, though. At some
12       Q. Okay.                                            12   little restaurant.
13       A. Now, why was this important to me as an          13       Q. You never met them, I understand.
14   investigator?                                           14            Did you ever meet with Kash in his
15            Because I thought, if they have an             15   office?
16   investigation going on in Capitol Hill, and he's an     16       A. No. We met over at the Department of
17   investigator, and they're looking at the Russian        17   the Interior, I believe it was. On the sixth floor,
18   narrative thing or anything like that --                18   they have a little restaurant, like a cafeteria.
19            And I'm investigating this murder. And         19       Q. Why? Not why they have it, but why did
20   if there is a link between the two, I was thinking,     20   you meet there?
21   "The police department here in D.C. should talk to      21       A. Oh, I don't know. This is where he
22   the investigators on the House side to share            22   wanted to meet. In other words, if you're asking me,
23   information, to see if they can come up with            23   how come I didn't go to his office, I don't have an
24   something."                                             24   answer for that.
25            Remember, we're trying to solve a              25            The guy said, "Let's meet in the




                                                                              54 (Pages 210 to 213)
Case 1:18-cv-02223-GBD-SN Document 167-4 Filed 07/23/20 Page 1 of 1




                       EXHIBIT D

             FILED UNDER SEAL
Case 1:18-cv-02223-GBD-SN Document 167-5 Filed 07/23/20 Page 1 of 2




                       EXHIBIT F
   Case 1:18-cv-02223-GBD-SN Document 167-5 Filed 07/23/20 Page 2 of 2




From: ebutowsky@gmail.com
To: Malia Zimmerman <maliamzimmerman@gmail.com>
Cc: Rod Wheeler <rod@rodwheeler.com>
Subject:
Date: March 31, 2017 at 2:08:49 AM EDT


I agree. Let's see if Kelsey has something for us and then I will get very aggressive with
Devin over the weekend

On Mar 31, 2017, at 12:19 AM, Malia Zimmerman <maliamzimmerman@gmail.com>
wrote:

That's why devin Nunes needs to help us or get his guy to. What we know dispels that
whole narative.


On Thu, Mar 30, 2017 at 6:39 PM <ebutowsk).'.@gmail.com> wrote:
  Download Attachment
  Available until     2017




            IMG_11 19.MOV
               0 bytes




                                                                                   WHEELER0000216
Case 1:18-cv-02223-GBD-SN Document 167-6 Filed 07/23/20 Page 1 of 20




                         EXHIBIT G
           Case
            Case1:18-cv-02223-GBD-SN
                  1:18-cv-02223-GBD-SN Document
                                        Document167-6 Filed 03/13/20
                                                 130 Filed  07/23/20 Page
                                                                     Page 12 of
                                                                             of 520

                                               Susman Godfrey l.l.p.
                                                a registered limited liability partnership
                                                               SUITE 5100
                                                        1000 LOUISIANA STREET
                                                    HOUSTON, TEXAS 77002-5096
                                                             (713) 651-9366
                                                           FAX (713) 654-6666
                                                          www.susmangodfrey.com
                                                              __________
            Suite 1400                                           Suite 3800                                         32nd Floor
     1900 Avenue of the Stars                                1201 Third Avenue                              1301 Avenue of the Americas
Los Angeles, California 90067-6029                    Seattle, Washington 98101-3000                      New York, New York 10019-6023
         (310) 789-3100                                        (206) 516-3880                                    (212) 336-8330
             __________                                           __________                                         __________

                                   Elisha Barron
                                                                                                       E-Mail EBarron@susmangodfrey.com
                            Direct Dial (212) 729-2013


               February 27, 2020

               Via E-mail1

               The Honorable Sarah Netburn
               United States Magistrate Judge
               Thurgood Marshall Courthouse
               40 Foley Square, Room 430
               New York, NY 10007

               Re:       Rich v. Fox News Network LLC et al., Civ. No. 18-cv-02223

               Dear Judge Netburn:

               Plaintiffs Joel and Mary Rich submit this letter identifying outstanding disputes
               regarding ESI protocol pursuant to the Court’s Order (Dkt. 110).

               Disputed Search Terms

               Plaintiffs and Fox engaged in extensive negotiations over search terms, and have
               agreed to the vast majority of terms. However, there were two requests as to which
               Fox declined Plaintiffs’ proposed terms. Plaintiffs have more than met their burden
               of showing “any possibility of relevance sufficient to warrant discovery.” Condit v.
               Dunne, 225 F.R.D. 100, 106 (S.D.N.Y. 2004). “[O]nce that showing is made, the
               party resisting discovery bears the burden of demonstrating that, ‘despite
               the broad and liberal construction afforded the federal discovery rules,’ the
               requests are irrelevant, or are overly broad, burdensome, or oppressive.” Am. Fed’n
               of Musicians of the United States & Canada v. Sony Music Entm’t, Inc., No. 15-
               CV-05249 (GBD) (BCM), 2016 WL 2609307, at *3 (S.D.N.Y. Apr. 29, 2016).
               “Potential relevance” is sufficient to warrant discovery. Am. Fed’n of Musicians,
               2016 WL 2609307, at *4 (citing Fed. R. Evid. 401). “General and conclusory

               1
                 Plaintiffs do not believe this letter (or the joint letter submitted by the parties) implicates “sensitive
               or confidential information” such that filing pursuant to this Court’s Individual Practice 1.A. is
               appropriate. However, Plaintiffs have agreed to file this letter pursuant to those procedures in order
               to enable Fox to make its argument regarding confidentiality to the Court.
Case
 Case1:18-cv-02223-GBD-SN
       1:18-cv-02223-GBD-SN Document
                             Document167-6 Filed 03/13/20
                                      130 Filed  07/23/20 Page
                                                          Page 23 of
                                                                  of 520



  February 27, 2020
  Page 2

  objections as to relevance, overbreadth, or burden,” on the other hand, “are
  insufficient to exclude discovery of requested information.” John Wiley & Sons,
  298 F.R.D. at 186. Fox has made no showing of irrelevance or burden.

  Plaintiffs respectfully request that the Court order Fox to run the searches below:

  Search relating to RFP 2: “All documents and/or communications relating or
  referring to any sources for any Rich/Wikileaks News Item.”

         (Source OR anonymous OR “Federal Investigator” OR “federal agent” OR
          “fed agent” OR “investigative source!” OR “law enforcement source!”
          w/30 of
              o Wikileak! OR (DNC AND (Hack! OR Trump OR Russia)) OR
                 (Rich OR Seth)

  To capture documents relevant to RFP 2, Plaintiffs proposed these terms for just
  two custodians—Malia Zimmerman and Adam Housley—the (known) Fox
  employees who worked directly on the Rich/Wikileaks news articles. RFP 2 goes
  to a central issue in the case: Fox’s fabrication of a source for its claims that Seth
  Rich, not Russia, was responsible for the DNC hack. See Amended Complaint
  (Compl.) ¶ 69 (“Butowsky and Fox’s Zimmerman called Wheeler from Butowsky’s
  phone to falsely inform him that they had developed an FBI source supposedly
  confirming that emails were sent between Seth and WikiLeaks.”); ¶ 87 (“The article
  falsely attributed a quote to an unnamed federal investigator as stating: “I have seen
  and read the emails between Seth Rich and WikiLeaks.”).

  Plaintiffs’ proposed search terms combine two relevant sets of terms: (1) terms for
  law enforcement sources; and (2) terms relating to the Wikileaks/DNC hack for
  which Fox is alleged to have fabricated a source. Fox’s objection is that the terms
  may “generate meaningless hits and have a low probability of generating
  documents not already covered.” That there may be some irrelevant hits is no bar.
  That is the purpose of a relevance review.2 Plaintiffs have already significantly
  narrowed this proposal, including by limiting it to just two custodians for less than
  a two-year period. Fox has not even suggested, much less made a showing that the
  search would return a burdensome number of documents. Plaintiffs therefore
  respectfully request that the Court order Fox to run Plaintiffs’ proposed search.




  2
   To the extent Fox objects to the “OR (Rich OR Seth), rather than an “AND,” there may be relevant
  discussions that do not expressly reference a member of the Rich family. Indeed, the title of the
  Zimmerman Article, “Slain DNC Staffer Had Contact with WikiLeaks Say Multiple Sources,” does
  not even reference the Rich name.
Case
 Case1:18-cv-02223-GBD-SN
       1:18-cv-02223-GBD-SN Document
                             Document167-6 Filed 03/13/20
                                      130 Filed  07/23/20 Page
                                                          Page 34 of
                                                                  of 520



  February 27, 2020
  Page 3

  Search relating to RFP 11: All documents reflecting or referring to
  communications with any Government Person in connection with the DNC
  Wikileaks Incident.

        (Wikileaks AND Russia) OR (DNC w/10 (Hack OR Leak OR Emails) AND
         Russia)) AND
         o Trump OR Spicer OR Bannon OR Kash OR Patel OR Nunes OR “Dee
            O” OR “Intelligence committee” OR (To/From/cc/bcc: “.gov”) OR
            Rohrabacher
  Plaintiffs’ proposed search terms relating to RFP 11 are the product of significant
  tailoring, including agreeing to limit these terms to just three custodians:
  Zimmerman, Housley, and Wilson.

  The Amended Complaint alleges that Fox, Zimmerman, Wheeler, and Butowsky
  worked directly with members of the government to promote a false narrative that
  Seth was the Wikileaks source for the purpose of taking the spotlight off Russia as
  the source of the DNC hack and, more specifically, President Trump’s connection
  with Russia. On April 20, 2017, Butowsky and Wheeler met with then-White House
  Press Secretary Sean Spicer about the planned story. Compl. ¶¶ 61-63. On May 14,
  2017, Butowsky informed Wheeler that President Trump had read a draft of the
  Article and wanted it published “immediately.” Id. ¶ 73. On May 15, 2017, the day
  before Zimmerman published the Rich/Wikileaks Articles, Butowsky wrote to a
  team of “Fox News producers and on-air talent in New York” stating: “One of the
  big conclusions we need to draw from this is that the Russians did not hack our
  computer systems and ste[a]l emails and there was no collusions like trump with
  the Russians.” Id. ¶ 82. Butowsky instructed Wheeler, “If you can, try to highlight
  this puts the Russian hacking story to rest.” Id. ¶ 86. On May 21, 2017, paid Fox
  News correspondent Newt Gingrich stated on Fox & Friends that Seth Rich was
  the source of the Wikileaks and “what does that tell you about what was going on?
  Because it turns out, it wasn’t the Russians.” Id. ¶ 104.

  Again, Fox has made no showing of burden, as required. John Wiley, 298 F.R.D. at
  186. Plaintiffs therefore respectfully request that the Court order Fox to run
  Plaintiffs’ proposed search.

                                  Relevance Review

  At the status conference on February 10, 2020, the Court asked whether the parties
  would conduct a relevance review or simply produce all documents hitting on the
  search terms. The parties agree that a relevance review is appropriate, but Fox takes
  an unduly narrow view of relevance—one that is incompatible with the allegations
  in the Amended Complaint and the well-established principle that “relevance, for
  purposes of discovery, is an extremely broad concept.” Condit, 225 F.R.D. at 105.
  Fox and Plaintiffs have two central disputes vis-à-vis “relevance”:
Case
 Case1:18-cv-02223-GBD-SN
       1:18-cv-02223-GBD-SN Document
                             Document167-6 Filed 03/13/20
                                      130 Filed  07/23/20 Page
                                                          Page 45 of
                                                                  of 520



  February 27, 2020
  Page 4

  First, Fox’s alleged motive of pinning the Wikileaks/DNC incident on a party other
  than Russia (rather than simply reporting the news) is relevant to showing that
  Defendants’ conduct toward the Riches was “extreme and outrageous”—an
  element of the tort of intentional infliction of emotional distress (IIED). Rich v. Fox
  News Network, LLC, 939 F.3d 112, 122 (2d Cir. 2019).

  As the allegations cited in support of RFP 11 (above) show, documents reflecting
  Fox’s efforts to find a source for Wikileaks other than Russia—even documents
  that do not directly implicate Seth Rich—are “potentially relevant” to Plaintiffs’
  claims. That is enough to warrant discovery. Am. Fed’n of Musicians, 2016 WL
  2609307, at *4. Fox cannot withhold, on grounds of relevance, documents
  reflecting discussions of the DNC/Wikileaks incident and Russia’s role more
  broadly.

  Second, Fox’s broader relationship with Butowsky and Wheeler, and their
  newsgathering and reporting tactics, are relevant to the claims in this case. Fox’s
  broader relationship with Butowsky is relevant to how “extreme and outrageous” a
  jury may find the allegation that Butowsky and Zimmerman “purportedly acting
  independent of each other, pursued Joel and Mary to try to gain their trust.” Compl.
  ¶ 29. Plaintiffs have reason to believe that Butowsky and Zimmerman (and Adam
  Housley) had worked together previously to publish “explosive” stories, using
  “anonymous” and “extremely dubious sources” with political motivations. See id.
  ¶ 34 (“Butowsky wrote to Wheeler by text: … “Behind the scenes I do a lot of
  work, (unpaid) helping to uncover certain stories, my biggest work was revealing
  most of what we know about Benghazi.”). Exhibit 1 (November 7, 2016 article
  reporting on Zimmerman and Housley’s article on Benghazi); Exhibit 2 (November
  7, 2016 article by Zimmerman on Benghazi). Yet Fox asserts that it is entitled to
  withhold as irrelevant documents that hit on the search terms and relate to
  Benghazi, rather than the Rich/Wikileaks articles. This is contrary to allegations in
  the Complaint and the “extremely broad” concept of relevance.

  Fox’s broader relationship with Wheeler is likewise relevant to Fox’s culpability
  for using Wheeler to infiltrate the Rich Family and spread lies on national television
  about Joel and Mary’s murdered son, in furtherance of Fox’s political agenda. If
  Zimmerman or others at Fox used Wheeler in a similar role in that past, or knew
  that he was prone to reckless reporting, see Compl. ¶ 201, that too is relevant both
  to how “extreme and outrageous” the conduct was, as well as the claim of negligent
  supervision. Fox should not be permitted to withhold as irrelevant documents
  hitting search terms that relate to Wheeler’s reporting on other issues.

  In arguing for a narrow reading of relevance (contrary to Rule 26), Fox generically
  invokes “newsgathering privilege.” But the newsgathering privilege does not
  render documents irrelevant under Rule 26 or entitle a party to withhold them
  entirely. If Fox wishes to claim a privilege, it must log those documents and make
  the requisite showing to allow Plaintiffs to challenge the privilege. See Matter of
Case
 Case1:18-cv-02223-GBD-SN
       1:18-cv-02223-GBD-SN Document
                             Document167-6 Filed 03/13/20
                                      130 Filed  07/23/20 Page
                                                          Page 56 of
                                                                  of 520



  February 27, 2020
  Page 5

  Andrews v. Andreoli, 92 Misc. 2d 410, 418 (N.Y. Sup. Ct. 1977) (journalist bears
  the burden of establishing the privilege).

  Plaintiffs respectfully request that the Court order Fox not to withhold as irrelevant,
  documents relating to: (1) Fox’s communications about the Wikileaks/DNC
  incident more broadly, including Russia’s role and efforts to find the source; or (2)
  Butowsky and Wheeler’s broader relationship with Fox and its employees.

                           Timeframe for Plaintiffs’ Search

  The parties agree on the search terms Plaintiffs will use to search for and produce
  responsive documents within their possession, custody, and control. A dispute
  remains, however, with respect to the timeframe for several of Fox’s document
  requests. See Ex. 3. Plaintiffs note first that Fox’s insistence in seeking Plaintiffs’
  documents that postdate the complaint is in direct opposition to its refusal to search
  and produce responsive post-complaint documents from its own custodians.

  Two of the requests (RFPs 1 and 2) seek documents related to Seth Rich’s alleged
  connection to Wikileaks, Seth Rich’s death, and the investigation into his death.
  Plaintiffs have agreed to run broad terms (already yielding several thousand hits)
  to capture potentially responsive documents from several months before Seth’s
  death until the filing of the complaint. Fox has not explained why documents from
  at least a year after the publication of its articles would be relevant to Plaintiffs’
  claims centered around the events leading up to and including that publication,
  much less relevance that would justify the significant burden in applying these
  broad terms—seeking documents generally about Plaintiffs’ son’s death—to an
  ongoing search that stretches into the present.

  The remaining requests seek discovery into Plaintiffs’ financial, medical, and
  emotional state. Plaintiffs have agreed to produce tax returns (through FY 2018)
  and medical records (through the present). Plaintiffs have also agreed to run broad
  terms—including simply the words “feeling” or “sad”—from January 2015 through
  March 2018, yielding over ten thousand hits. Again, Fox has given no reason why
  documents besides medical and financial records that postdate the complaint are
  sufficiently relevant to justify the burden of expanding these searches another
  several years into the present, particularly given the personal and intrusive nature
  of the information sought.

  Plaintiffs welcome the opportunity to further brief any of these issues.

  Sincerely,



  Elisha Barron
Case
Case1:18-cv-02223-GBD-SN
     1:18-cv-02223-GBD-SN Document
                          Document167-6
                                   130-1 Filed
                                         Filed07/23/20
                                               03/13/20 Page
                                                        Page71of
                                                               of20
                                                                  5




                       EXHIBIT 1
2/26/2020         Case
                  Fox’s
                   Case    1:18-cv-02223-GBD-SN
                        Final Election Hail Mary Is A Four Year OldDocument
                            1:18-cv-02223-GBD-SN                   Benghazi Claim167-6
                                                                   Document       Floated ByFiled
                                                                                  130-1            07/23/20
                                                                                             Organization
                                                                                            Filed                 Page
                                                                                                          Of Conspiracy
                                                                                                    03/13/20        Page   82ofof|20
                                                                                                                        Theorists  Media Matters for A…
                                                                                                                                   5




Fox’s Final Election Hail Mary Is A Four Year Old Benghazi
Claim Floated By Organization Of Conspiracy Theorists
Fox News Already Reported Speculation That Libya Consulate Guards Turned On U.S. Personnel Four Years
Ago
WRITTEN BY           Z A C H A R Y P L E AT
PUBLISHED        1 1 / 0 7/ 1 6 7 : 0 0 P M E S T



On the eve of the 2016 presidential election, Fox News pushed a report detailing the “explosive charge” that a
security company hired to protect the U.S. diplomatic compound in Benghazi, Libya, was staffed with locals
that participated in the September 11, 2012, attack that left four Americans dead, including Ambassador
Chris Stevens. Fox actually reported identical speculation more than four years ago; their sources for the
charge are an anonymous “independent security specialist, the co-author of a book that stated that there is
“no evidence” the guards “were in league with the attackers,” and an organization lled with birthers and
conspiracy theorists; and the network’s previous reporting about the security company featured noted
fabulist Dylan Davies.

A week after the September 11, 2012, attack, Fox correspondent Ed Henry reported that “there are reports
that security guards” hired by the British security contracting rm Blue Mountain Group “ “turned on the
ambassador and that led to his death.” From a Nexis transcript of the September 18, 2012, edition of Fox
News’ Special Report with Bret Baier (subscription required):



     HENRY: Today, [State Department spokesperson Victoria] Nuland clari ed the administration had, in
     fact, hired a private security company, Blue Mountain Group, to work inside the perimeter.

     NULAND: They were hired to provide local Libyan guards who operated inside the gate doing things
     like operating the security access equipment, screening the cars.

     (END VIDEOTAPE)

     HENRY (on-camera): Signi cant, because there are reports that those Libyan security guards turned
     on the ambassador and that led to his death. Now, late today, Secretary Hillary Clinton said there was
     no actionable intelligence about an imminent attack in Libya. The keyword being actionable there.




https://www.mediamatters.org/fox-nation/foxs-final-election-hail-mary-four-year-old-benghazi-claim-floated-organization                             1/4
2/26/2020         Case
                  Fox’s
                   Case    1:18-cv-02223-GBD-SN
                        Final Election Hail Mary Is A Four Year OldDocument
                            1:18-cv-02223-GBD-SN                   Benghazi Claim167-6
                                                                   Document       Floated ByFiled
                                                                                  130-1            07/23/20
                                                                                             Organization
                                                                                            Filed                 Page
                                                                                                          Of Conspiracy
                                                                                                    03/13/20        Page   93ofof|20
                                                                                                                        Theorists  Media Matters for A…
                                                                                                                                   5
Tonight, a FoxNews.com report by Malia Zimmerman and Adam Housley called similar reports an “explosive
charge,” and presented them as completely new information:




https://www.mediamatters.org/fox-nation/foxs-final-election-hail-mary-four-year-old-benghazi-claim-floated-organization                             2/4
2/26/2020         Case
                  Fox’s
                   Case    1:18-cv-02223-GBD-SN
                        Final
                            1:18-cv-02223-GBD-SN                 Document
                              Election Hail Mary Is A Four Year Old              167-6
                                                                    Benghazi Claim
                                                                    Document                Filed
                                                                                   Floated By
                                                                                   130-1           07/23/20
                                                                                              Organization
                                                                                              Filed               Page
                                                                                                           Of Conspiracy
                                                                                                     03/13/20        Page  10   of| 5
                                                                                                                         Theorists
                                                                                                                            4 of    20
                                                                                                                                    Media Matters for A…



     An obscure private rm hired by the State Department over internal objections to protect U.S.
     diplomats in Benghazi just months before the American ambassador and three others were killed was
     sta ed with hastily recruited locals with terror ties who helped carry out the attack, multiple sources
     told Fox News.

     The explosive charge against Wales-based Blue Mountain Group comes from several sources,
     including an independent security specialist who has implemented training programs at U.S.
     Consulates around the world, including in Benghazi, where he trained a local militia that preceded
     Blue Mountain. The source, who spoke on condition of anonymity, said Blue Mountain used local
     newspaper ads to assemble a team of 20 guards, many of

     whom had terror ties, after securing a $9.2 million annual contract.

     “The guards who were hired were locals who were part of the Ansar al-Sharia and Al Qaeda groups
     operating in Benghazi,” said the source, whose assignment in Benghazi had ended in November 2011.
     “Whoever approved contracts at the State Department hired Blue Mountain Group and then allowed
     Blue Mountain Group to hire local Libyans who were not vetted.”

     [...]

     John “Tig” Tiegen, one of the CIA contractors that responded to the Sept. 11, 2012 attack and co-
     author of “13 Hours: The Inside Account of What Really Happened in Benghazi,” con rmed to Fox
     News that the local Libyans who attacked the consulate that night included guards working for Blue
     Mountain.

     "Many of the local Libyans who attacked the consulate on the night of Sept. 11, 2012, were the
     actual guards that the State Department under Hillary Clinton hired to protect the Consulate in
     Benghazi,” Tiegen told Fox News. “The guards were unvetted and were locals with basically no
     background at all in providing security. Most of them never had held a job in security in the past.

     “Blue Mountain Libya, at the time of being awarded the contract by our State Department, had no
     employees so they quickly had to nd people to work, regardless of their backgrounds,” he said.

     One former guard who witnessed the attack, Weeam Mohamed, con rmed in an email sent to the
     Citizens Commission on Benghazi and obtained by Fox News, that at least four of the guards hired by
     Blue Mountain took part in the attack after opening doors to allow their confederates in.




https://www.mediamatters.org/fox-nation/foxs-final-election-hail-mary-four-year-old-benghazi-claim-floated-organization                              3/4
2/26/2020         Case
                  Fox’s
                   Case    1:18-cv-02223-GBD-SN
                        Final
                            1:18-cv-02223-GBD-SN                 Document
                              Election Hail Mary Is A Four Year Old              167-6
                                                                    Benghazi Claim
                                                                    Document                Filed
                                                                                   Floated By
                                                                                   130-1           07/23/20
                                                                                              Organization
                                                                                              Filed               Page
                                                                                                           Of Conspiracy
                                                                                                     03/13/20        Page  11   of| 5
                                                                                                                         Theorists
                                                                                                                            5 of    20
                                                                                                                                    Media Matters for A…

     “In the U.S. Mission, there were four people [who] belonged to the battalion February 17,” Mohamed
     wrote to the Commission, an independent body formed with Accuracy in Media to investigate the
     attack and the administration's handling of it.


Fox’s sourcing for the story which would contradict several reports by congressional committees and a
review by the State Department is extremely dubious. Their lead source is anonymous. Their second
source, Tiegan, wrote in his bestseller 13 Hours that there was “no evidence” the guards helped the
attackers. From 13 Hours (page 84-85):



     Who opened the gate wasn’t clear, but responsibility for the entrance rested with the Blue Mountain
     Libya guards. By some accounts the armed invaders threatened the unarmed guards, who
     immediately acquiesced. A US government review raised the possibility that the “poorly skilled” local
     guards left the pedestrian gate open “after initially seeing the attackers and eeing the vicinity.” No
     evidence has shown that the Blue Mountain guards were in league with the attackers, but maybe they
     were incompetent. As the report noted, “They had left the gate unlatched before.” Further
     complicating matters, the camera monitor in the guard booth at the front gate was broken, and new
     surveillance cameras.


The network’s third source comes by way of the Citizens Commission on Benghazi, which is staffed by
multiple birthers, anti-Muslim activists, and conspiracy theorists who maintained that there was a Benghazi
“cover-up.”

Fox previously relied upon Blue Mountain Group security contractor Dylan Davies for Benghazi reporting
in fact, Housley himself acknowledged on-air that some of the network's 2012 Benghazi coverage had cited
Davies, but they “stopped speaking to him when he asked for money.” In 2013, CBS News retracted a report
that featured Davies’ fabricated claims about having scaled a wall of the Benghazi diplomatic compound
while it was under attack and striking a terrorist with his ri e.

It’s no surprise that Fox News, whose obsession with nding a way to turn the tragedy in Benghazi into
political attacks on President Obama and then-Secretary of State Hillary Clinton, would close the 2016
presidential campaign with a new Benghazi conspiracy.




https://www.mediamatters.org/fox-nation/foxs-final-election-hail-mary-four-year-old-benghazi-claim-floated-organization                              4/4
Case
 Case1:18-cv-02223-GBD-SN
      1:18-cv-02223-GBD-SN Document
                            Document167-6
                                     130-2 Filed
                                            Filed07/23/20
                                                  03/13/20 Page
                                                            Page12 of 6
                                                                 1 of 20




                         EXHIBIT 2
2/26/2020        Case
                  Case1:18-cv-02223-GBD-SN       Document
                                      Benghazi guards
                       1:18-cv-02223-GBD-SN                      167-6
                                                      turned on US
                                                   Document        diplomatsFiled
                                                                  130-2      in 201207/23/20
                                                                              Filed  attack, sourcesPage
                                                                                      03/13/20       Page13
                                                                                                    say     of 6
                                                                                                          2 of 20

      Print        Close




  Benghazi guards turned on US diplomats in 2012
  attack, sources say
  By Malia Zimmerman, ,

  Published November 07, 2016

  Fox News

  An obscure private firm hired by the State Department over internal objections to protect U.S. diplomats in
  Benghazi just months before the American ambassador and three others were killed was staffed with hastily
  recruited locals with terror ties who helped carry out the attack, multiple sources told Fox News.

  The explosive charge against Wales-based Blue Mountain Group comes from several sources, including an
  independent security specialist who has implemented training programs at U.S. Consulates around the world,
  including in Benghazi, where he trained a local militia that preceded Blue Mountain. The source, who spoke on
  condition of anonymity, said Blue Mountain used local newspaper ads to assemble a team of 20 guards, many of
  whom had terror ties, after securing a $9.2 million annual contract.




  John "Tig" Tiegen was there and says guards turned on Americans.

  “The guards who were hired were locals who were part of the Ansar al-Sharia and Al Qaeda groups operating in
  Benghazi,” said the source, whose assignment in Benghazi had ended in November 2011. “Whoever approved
  contracts at the State Department hired Blue Mountain Group and then allowed Blue Mountain Group to hire
  local Libyans who were not vetted.”
https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print               1/5
2/26/2020Case
           Case1:18-cv-02223-GBD-SN       Document
                               Benghazi guards
                1:18-cv-02223-GBD-SN                      167-6
                                               turned on US
                                            Document        diplomatsFiled
                                                           130-2      in 201207/23/20
                                                                       Filed  attack, sourcesPage
                                                                               03/13/20       Page14
                                                                                             say     of 6
                                                                                                   3 of 20
  TIMELINE OF CLINTON'S BENGHAZI STATEMENTS




  Stevens, shown in rear wearing black, with several of the guards sources say turned on him. (Special to Fox
  News)

  Many were members of the Libyan government-financed February 17th Martyrs Brigade, an Islamist militia that
  had previously guarded Americans before being replaced by Blue Mountain.

  John “Tig” Tiegen, one of the CIA contractors that responded to the Sept. 11, 2012 attack and co-author of “13
  Hours: The Inside Account of What Really Happened in Benghazi,” confirmed to Fox News that the local
  Libyans who attacked the consulate that night included guards working for Blue Mountain.

  "Many of the local Libyans who attacked the consulate on the night of Sept. 11, 2012, were the actual guards
  that the State Department under Hillary Clinton hired to protect the Consulate in Benghazi,” Tiegen told Fox
  News. “The guards were unvetted and were locals with basically no background at all in providing security.
  Most of them never had held a job in security in the past.

  “Blue Mountain Libya, at the time of being awarded the contract by our State Department, had no employees so
  they quickly had to find people to work, regardless of their backgrounds,” he said.

  One former guard who witnessed the attack, Weeam Mohamed, confirmed in an email sent to the Citizens
  Commission on Benghazi and obtained by Fox News, that at least four of the guards hired by Blue Mountain
  took part in the attack after opening doors to allow their confederates in.

  “In the U.S. Mission, there were four people [who] belonged to the battalion February 17,” Mohamed wrote to
  the Commission, an independent body formed with Accuracy in Media to investigate the attack and the
  administration's handling of it.

  “Always armed. And they are free to move anywhere inside a building mission.

  “And therefore, they had a chance to do an attack on the mission's headquarters. They have all the details about
  the place. At the same time they have given the United States a painful blow,” Mohamed wrote.

  Blue Mountain officials did not return multiple requests for comment. The State Department acknowledged in
  internal emails obtained by FoxNews.com the local recruits fell short of their duty, but discounted the claim any
https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print                 2/5
2/26/2020     Case
               Case1:18-cv-02223-GBD-SN
                       1:18-cv-02223-GBD-SN           Document
                                           Benghazi guards            167-6
                                                           turned on US
                                                        Document        diplomatsFiled
                                                                       130-2      in 201207/23/20
                                                                                   Filed  attack, sourcesPage
                                                                                           03/13/20       Page15
                                                                                                         say     of 6
                                                                                                               4 of 20
  took an active role in the attack that resulted in the deaths of Ambassador Christopher Stevens, Foreign Service
  Information Officer Sean Smith and CIA contractors and former Navy SEALs Tyrone Woods and Glen Doherty.

  “While the Accountability Review Board report and other reports were critical of our local guards’ performance,
  we are not aware of any evidence that they participated in the attacks themselves,” said State Department
  spokesman John Kirby.

  Blue Mountain was hired in February 2012, following an uprising that ended Col. Muammar Gaddafi's 42-year
  rule and plunged Libya into violent chaos. Congressional testimony in the wake of the attack on a consular
  office in Benghazi revealed that Stevens and his staff had made hundreds of requests for security upgrades but
  had been ignored by officials in Washington.

  “We kept asking for additional support, including a 50-caliber mounted machine gun, but the State Department
  would not give it to us, because they said it would upset the locals,” the source told Fox News. “Instead, the
  State Department hired a company that doesn’t have employees, which then hired terrorists.”

  Clare Lopez, a member of Citizens' Commission on Benghazi, said the Clinton State Department bears blame
  for the security situation.

  “Think about it: Hillary Clinton's State Department actually hired the very people who, along with their jihadist
  allies in Benghazi, attacked us and killed U.S. Ambassador Chris Stevens and Sean Smith as well as CIA
  contractors Glen Doherty and Ty Woods,” Lopez said.

  According to government records obtained by the Washington-based Judicial Watch, the State Department was
  in a “rush” to hire Blue Mountain UK, and its affiliate, Blue Mountain Libya, which together formed The Blue
  Mountain Group to secure the Benghazi contract.

  “I understand there was a tremendous rush to get the original contract awarded, and the Service level agreement
  was most likely overlooked in the rush,” wrote State Department contracting officer Jan Visintainer, in a June 6,
  2012, email. Emails obtained from [missing word] after the attack showed Visintainer urged Blue Mountain
  officials not to talk to the media.

  Blue Mountain UK was formed in 2008 by David Nigel Thomas, a former Special Air Service official. Charles
  Tiefer, a commissioner at the Commission on Wartime Contracting, told Reuters the company was not well
  known.

  "Blue Mountain was virtually unknown to the circles that studied private security contractors working for the
  United States, before the events in Benghazi," Tiefer said.

  Despite the size of the operation, and having no staff or track record with the State Department, Blue Mountain
  Group landed the $767,767-per-month contract to protect the Benghazi consular office, beginning on Feb. 17,
  2012.

  The company solicited applications in local newspapers and on websites, and very little, if any, screening of
  guards was done, the security specialist told Fox News. The lack of vetting led to several potentially dangerous
  hires beginning in March of 2012, he said.

  “One of those guards hired by Blue Mountain was the younger brother of the leader of Al Qaeda of Benghazi,”
  he said.

  In an email obtained by Judicial Watch, Jairo Saravia of the Regional Security office for the U.S. Embassy in
  Tripoli, told his superiors in Washington that Blue Mountain had held and lost security contracts in Tripoli, with
  the Corinthian Hotel and Palm City complex.

  “The latest information is Blue Mountain is not licensed by the GOL (Government of Libya) to provide security
  services in Libya,” Saravia wrote. “I would advise not to use their services to provide security for any of our
https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print                  3/5
2/26/2020    Case
              Case1:18-cv-02223-GBD-SN             Document
                                        Benghazi guards
                     1:18-cv-02223-GBD-SN                          167-6
                                                        turned on US
                                                     Document        diplomatsFiled
                                                                    130-2      in 201207/23/20
                                                                                Filed  attack, sourcesPage
                                                                                        03/13/20       Page16
                                                                                                      say     of 6
                                                                                                            5 of 20
  annexes and/or offices due to the sensitivity this issue has with the current GOL.”

  Prior to Blue Mountain, security for Americans in Benghazi had been provided by the February 17th Martyrs
  Brigade under a direct agreement with the State Department. Despite its Islamist orientation, the militia included
  dozens of locals who had been carefully cultivated and trained by the U.S., according to the source. The majority
  of the February 17 Militia guards were fired without warning when Blue Mountain was hired, leading some
  members to turn against the Americans, he said. The State Department kept on at least three February 17
  employees for patrol.

  Eric Nordstrom, the regional security officer in Libya who has vast, first-hand knowledge of some 600 security
  requests denied to the U.S. diplomatic mission in Libya, testified on May 8, 2013, before the Congressional
  Committee On Oversight & Government Reform that he was aware that employees with both February 17
  Martyrs Brigade and Blue Mountain had ties to Islamist terrorists.

  “I had met with some of my agents and then also with some annex personnel. We discussed that,” Nordstrom
  told lawmakers.

  Nordstrom testified that the “ferocity and intensity” of the 13-hour, four-phase attack, on the 11th anniversary of
  9/11, was nothing that they had seen in Libya, or that he had seen in his time in the Diplomatic Security Service,
  with as many as 60 attackers in the consulate.

  “I am stunned that the State Department was relying on [locals] with extremist ties to protect American
  diplomats,” U.S. Rep. Blake Farenthold, R-Texas, told Fox News. “That doesn’t make any sense. How does that
  happen?”

  Fox News was able to verify through a former Libyan guard the identities of several February 17 employees
  hired despite terrorist ties, who he said participated in the attack. While their identities have been provided to
  federal authorizes, none have been prosecuted.

  Malia Zimmerman is an award-winning investigative reporter focusing on crime, homeland security, illegal
  immigration crime, terrorism and political corruption. Follow her on twitter at @MaliaMZimmerman
    Print      Close

  URL

  https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say

            Home
            Video
            Politics
            U.S.
            Opinion
            Entertainment
            Tech
            Science
            Health
            Travel
            Lifestyle
            World
            Sports
            Weather

            Privacy
            Terms

https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print                  4/5
2/26/2020      Case
                Case1:18-cv-02223-GBD-SN           Document
                                        Benghazi guards
                       1:18-cv-02223-GBD-SN                        167-6
                                                        turned on US
                                                     Document        diplomatsFiled
                                                                    130-2      in 201207/23/20
                                                                                Filed  attack, sourcesPage
                                                                                        03/13/20       Page17
                                                                                                      say     of 6
                                                                                                            6 of 20
  This material may not be published, broadcast, rewritten, or redistributed. © FOX News Network, LLC. All
  rights reserved. All market data delayed 20 minutes. Updated Privacy - Do Not Sell my Personal Information -
  New Terms of Use - FAQ




https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print                 5/5
Case
 Case1:18-cv-02223-GBD-SN
      1:18-cv-02223-GBD-SN Document
                            Document167-6
                                     130-3 Filed
                                            Filed07/23/20
                                                  03/13/20 Page
                                                            Page18 of 3
                                                                 1 of 20




                         EXHIBIT 3
    Case
     Case1:18-cv-02223-GBD-SN
          1:18-cv-02223-GBD-SN Document
                                Document167-6
                                         130-3 Filed
                                                Filed07/23/20
                                                      03/13/20 Page
                                                                Page19 of 3
                                                                     2 of 20

       EXHIBIT 3 – DISPUTED DATE RANGES FOR PLAINTIFFS’ SEARCHES


Request for Production                 Plaintiffs’ Proposal        Fox’s Proposal

1. All communications and other        January 1, 2016-March       January 1, 2016 to the
documents referring or relating to     13, 2018 (filing of the     present
WikiLeaks or any individual or         complaint)
entity affiliated with WikiLeaks,
including but not limited to,
Gavin MacFayden or Julian
Assange.

2. All communications and other        May 1, 2016-March 13,       July 9, 2016 to the present
documents referring or relating to     2018
the death of Seth Rich or
investigation relating to his death.

17. All records and other              Plaintiffs will agree to    January 1, 2015 to the
documents relating to any              provide medical records     present
appointments, visits,                  through the present.
consultations, and/or care             Plaintiffs will produce any
received by you from or with any       documents they intend to
health care or mental health           rely on to prove their
providers, including but not           damages claim. Plaintiffs
limited to in the fields of            will search for and
neurology, primary care, internal      produce other responsive
medicine,                              documents from January
psychology, psychiatry, social         1, 2015-March 13, 2018
work, therapy, or any other
discipline, since January 1, 2015.

18. All communications and other       Plaintiffs will agree to    January 1, 2015 to the
documents sufficient to identify       provide medical records     present
any health care or mental health       through the present.
providers who you have                 Plaintiffs will produce any
consulted, visited, and/or received    documents they intend to
care from since January 1, 2015.       rely on to prove their
                                       damages claim. Plaintiffs
                                       will search for and
                                       produce other responsive
                                       documents from January
                                       1, 2015-March 13, 2018

19. All communications and other       Plaintiffs will agree to    January 1, 2015 to the
documents referring or relating to     provide medical records     present
your emotional state, distress,        through the present.
and/or well-being since January 1,     Plaintiffs will produce any
2015.                                  documents they intend to
                                       rely on to prove their
    Case
     Case1:18-cv-02223-GBD-SN
          1:18-cv-02223-GBD-SN Document
                                Document167-6
                                         130-3 Filed
                                                Filed07/23/20
                                                      03/13/20 Page
                                                                Page20 of 3
                                                                     3 of 20

       EXHIBIT 3 – DISPUTED DATE RANGES FOR PLAINTIFFS’ SEARCHES


                                      damages claim. Plaintiffs
                                      will search for and
                                      produce other responsive
                                      documents from January
                                      1, 2015-March 13, 2018

22. All communications and other      Plaintiffs will agree to    January 1, 2015 to the
documents reflecting wages, other     provide tax returns         present
income, or any other moneys           through the 2018 tax year.
received by you since January 1,      Plaintiffs will produce any
2014, including but not limited to,   documents they intend to
W-2 forms, 1099 forms, paystubs,      rely on to prove their
bitcoin or other cryptocurrency       damages claim. Plaintiffs
payments, Venmo transmittals, or      will search for and
eBay                                  produce other responsive
payments.                             documents from January
                                      1, 2015-March 13, 2018

23. All job applications              Plaintiffs will produce any January 1, 2015 to the
completed or obtained by you          job applications            present
since January 1, 2015.                completed from January 1,
                                      2016, through December
                                      31, 2019. Plaintiffs will
                                      search for and produce
                                      other responsive
                                      documents from May 1,
                                      2016-March 13, 2018.

24. All communications and other      January 1, 2016-March       January 1, 2015 to the
documents related to potential job    13, 2018                    present.
changes by you since January 1,
2015.
Case 1:18-cv-02223-GBD-SN Document 167-7 Filed 07/23/20 Page 1 of 1




                       EXHIBIT H

             FILED UNDER SEAL
Case 1:18-cv-02223-GBD-SN Document 167-8 Filed 07/23/20 Page 1 of 2




                       EXHIBIT I
               Case 1:18-cv-02223-GBD-SN Document 167-8 Filed 07/23/20 Page 2 of 2




From: Rod wheeler <rod@rodwheeler.com>
To: Malia Zimmerman <Malia.Zimmerman@FOXNEWS.COM>
Cc: Rod wheeler <rod@rodwheeler.com>
Subject: Late call from Det. DellaCamera
Date: May 12, 2017 at 11 :29:26 AM EDT


Hi Malia. Thanks for sharing the draft of the article.

I actually received a call yesterday afternoon late, (after you and I spoke on the phone)
from Det. DellaCamera. He is willing to meet with D-0 and myself again on Monday. I
explained to him that the House Intelligence Investigators may can assist him with the
investigation of Seth's death, but he need to be forthright in informing them of what he
has regarding case details and especially the emails. He said he will meet with them and
me on Monday.

I have reached out to ED and D-0 to confirm a time for Monday but I haven't heard
back yet from D-0. I think we are on the verge of a breakthrough with getting the
specific information we need.

On another note, would you mind if I share with Suzanne at FNC-NY the fact that we
are working together on an investigation? (I plan to use Adam as a reference as
well ..... .if this is okay with you guys) Im thinking it may help my chance to come
aboard permanently with Fox. Let me know if okay.

Just FYI!!

Rod
,,moilom e :.Messa:;,,H eal« :L0<7foe 31 56& 10 hlesnli"-!D: 2ED'.i5596- 0F8A- 41J DO-ll9al-A4C332ll l6&!9~rcrl•,,hoele1. ocrn FrcttL. n,ailoore .: A<il=, :Or.7foe315!b= Rod " heele1 -crod~rodwb,eler.c'Om> Ta: [rc. ailoo1e :.Address:Ox7foe315,EQdO Meh Zimm enn Y1<Mah.Z irnme1m = KJXNEWS.COM>J Co: [rc. oiloo1e :.Address: Co<7foe 315fW~O
                                              1.,,..,
Rcxi ~boeler -crod&rod'wheeler.oo,,.,>] Sut; oc+.:     call fro,:, De\ DelW::amera Cc!Untc Typ:,: te~Vplain: cl:m..,t=,lif -8 Cortent- Tra..-isfer-F.nTidin~: qwto:l-pri.-,tal:te Mime-Vw ion 1.0 (M,-:, OS X Mail 10.3 \(3'273\)) X-Ulivemllly-TJnique-lde!Illier: 144'J llC930U3-4sF3-%71- 333CA9F';l::9F4 ,-
En,eil-Armiu,r-\/Orm n: 371.lOJ




                                                                                                                                                                                                                                                                                              WHEELER00000577
Case 1:18-cv-02223-GBD-SN Document 167-9 Filed 07/23/20 Page 1 of 1




                       EXHIBIT J

             FILED UNDER SEAL
Case 1:18-cv-02223-GBD-SN Document 167-10 Filed 07/23/20 Page 1 of 1




                       EXHIBIT K

              FILED UNDER SEAL
Case 1:18-cv-02223-GBD-SN Document 167-11 Filed 07/23/20 Page 1 of 7




                       EXHIBIT L
              Case 1:18-cv-02223-GBD-SN Document 167-11 Filed 07/23/20 Page 2 of 7


From:          ed butowsky [edbutowsky@icloud.com]
Sent:          5/16/2017 3:55:54 AM
To:            lauren petterson [lcpetter@gmai l. com ]; Pett erson, Lauren [Lauren.Petterson@FOXNEWS.COM]; Doocy, Steve
               [Steve.Doocy@FOXNEWS.COM]; steve doocy [stevedoocy@mac.com]; Gavin Hadden [gavin.hadden@gmail.com];
               Hadden, Gavin [Gavin .Hadden@FOXNEWS.COM]; Groman, Sean [sean.groman@FOXNEWS.COM ]; Hall, Alan
               [alan.hall@FOXNEWS.COM]; Kilmeade, Brian [brian.kilmeade@FOXNEWS.COM]; Ainsley Earhardt
               [ainsleyproctor@gmail .com]
Subject:       Dnc staffer sent emails to W ikileaks



The story is or will be up very early tomorrow morning. Rod Wheeler is up and ready to give interviews.
There's more to come on the story but for now this is a massive story there's going to be talked about for a long
time.

If you have any questions about the story or more information needed, call me at 972-897-0197. I'm actually the
one who's been putting this together but as you know I keep my name out of things because I have no
credibility.

One of the big conclusions we need to draw from this is that the Russians did not hack into our computer
systems and steel emails and there was no collusion like trump with the Russians.
We're gonna have a follow up story which includes Donna Brazil in her role in all of this.

           From: "Zimmerman, Malia McLaughlin" <Ma1ia.Zimmerman(a)FOXNEWS.COM>
           Date: May 15, 2017 at 10:41:02 PM CDT
           To: "edbutowsky(~icloud.com" <edbutowsky@icloud.com>
           Subject: Dnc staffer sent emails to Wikileaks



                 By Malia Zimmerman




                The Democratic National Committee staffer who was gunned down on July 10 on
                a Washington, D.C., street last July just steps from his home in the cozy
                Washington De's Columbia Heights neighborhood, leaked thousands of highly
                controversial emails to Wikileaks that were generated internally between DNC
                party leaders, Fox News has confirmed after a 10-month investigation.




                A federal investigator who reviewed an FBI forensic report detailing the contents
                of DNC staffer Seth Rich's computer generated within 96 hours after his murder,
                said Rich made contact with Wikilea ks through Gavin MacFadyen, a famous
                American investigative reporter, documentary filmmaker, and director of
                Wikileaks who was living in London.




                                                                                                        FoxNews0006066
Case 1:18-cv-02223-GBD-SN Document 167-11 Filed 07/23/20 Page 3 of 7

  "I have seen and read the emails between Seth Rich and Wikileaks," the federal
  investigator told Fox News, confirming the MacFayden connection. He said the
  whole case was put to rest after the FBI initial audit. FBI agents were told not to
  investigate further. The emails sit inside the FBI today, said the federal agent,
  who asked to remain a confidential source.




  Rod Wheeler, a former DC homicide police detective who now runs a private
  detective firm, said he too uncovered substantial evidence and information that
  led him to believe the connection between Rich and Wikileaks.




  "My investigation up to this point shows there was some degree of email
  exchange between Seth Rich and Wikileaks," said Wheeler, who was hired to
  investigate Rich's murder. "I do believe that the answers to who murdered Seth
  Rich sits on his computer on a shelf at the DC police or FBI headquarters."




  The last of the 44,053 emails and 17,761 attachments between Democratic
  National Committee leaders, which spanned from January 2015 through late
  May 2016, were transferred from Rich to Wikileaks before May 21. Fifty days
  later, Rich was murdered, shot twice in the back and left to die just steps from
  his home.




  On July 22, just 12 days after Rich was killed, Wikileaks published the emails.
  They showed top DNC officials conspired to stop Sen. Bernie Sanders of Vermont
  from becoming the party's presidential nominee. That controversy resulted in
  Debbie Wasserman Schultz resigning as DNC chairperson. A number of Sanders
  supporters refused to back party nominee, Hillary Clinton, and some
  subsequently formed groups to work against Clinton and their party.




  On August 9, Wikileaks added another mysterious twist to Rich's murder by
  announcing: "Wikileaks has decided to issue a US$20k reward for information
  leading to conviction for the murder of DNC staffer Seth Rich."




  While some in the intelligence community and Congress have blamed Russian
  hackers for stealing and leaking emails from the DNC and Hillary Clinton's
  campaign to Wikileaks to impact the election in Donald Trump's favor, the emails
  show, at least in the case of the DNC emails, the emails were forwarded by Rich.
  Some close to the investigation believe he could have done this to expose
  the party's bias against Sanders.



                                                                                     FoxNews0006067
Case 1:18-cv-02223-GBD-SN Document 167-11 Filed 07/23/20 Page 4 of 7



  The Metropolitan Police Department has no suspects and no substantial leads as
  to who the killer or killers may be, sources close to the investigation said.



  Metropolitan Police, including the police chief, have continuously refused to grant
  interviews, answer emailed questions, or take phone calls from Fox News about
  the murder investigation, or about the FBI' s findings or initial involvement in the
  case.



  A source close to the investigation said the DC mayor is closely monitoring this
  case and officers are restricted in terms of what they can say or not say to the
  family and the media.




  "It appears that the investigators are walking on eggshells with regard to the
  case," the source said.




  The FBl's national office has refused to respond to several inquiries about any
  initial assistance the agency's cyber experts provided in the investigation.




  "My investigation shows someone within the DC government, Democratic
  National Committee or Clinton team is blocking the murder investigation from
  going forward," Wheeler said. "That is unfortunately. Seth Rich's murder is
  unsolved as a result of that."




  Despite obvious knowledge of Rich's involvement with Wikileaks, DC police have
  stuck to their initial theory that Rich's murder was the result of a botched
  robbery.




  The botched robbery theory, which police have pursued for nearly a year, isn't
  panning out, Wheeler said. The dual assailants caught on a grainy video tape
  from a camera posted outside a grocery mart, shot Rich twice in his back, but did
  not take his wallet, cell phone, keys, watch or necklace worth about $2,000.




                                                                                     FoxNews0006068
Case 1:18-cv-02223-GBD-SN Document 167-11 Filed 07/23/20 Page 5 of 7

  Police detectives typically look at several possible working theories, but Wheeler
  said that this case appears to be different.



  "Something about the email theory has the police tight-lipped," Wheeler said.




  Police could look into whether Rich was killed by someone he knew for personal
  reasons, possibly out of jealously, betrayal or anger. They could also investigate
  whether he was murdered for political reasons, either out of revenge for him
  releasing DNC emails to Wikileaks or to prevent him from sending additional
  files, Wheeler said.




  Police should consider all angles, Wheeler said, especially in light of WikiLeaks'
  founder Julian Assange alluding on August 9 during an interview with
  a Dutch television reporter that Rich was the source.



  "I am suggesting," Assange told the Dutch reporter, "that our sources take risks,
  and they, they become concerned to see things occurring like that."




  On Twitter, Wikileaks announced the reward but said Assange's statement
  "should not be taken to imply that Seth Rich was a source for Wikileaks or to
  imply that his murder is connected to our publications" because Wikileaks has a
  policy not to release the names of its sources, even after their death.




  In subsequent appearances on Fox News Channel, Assange confirmed, "We're
  interested in anything that might be a threat to alleged Wikileaks sources."




  Assange has not returned a series of recent emails from Fox News about Rich.
  MacFayden, the director of Wikileaks who initially made contact with Rich, died
  October 22.




  D.C. police announced a $25,000 reward, and Republican lobbyist Jack Burkman
  issued a $130,000 reward, totaling $175,000 with Wikileaks' reward for
  information about Rich's killer.




                                                                                       FoxNews0006069
Case 1:18-cv-02223-GBD-SN Document 167-11 Filed 07/23/20 Page 6 of 7

  Wheeler said all leads in this case need to be followed to solve Rich's murder
  including where he went the night he died, who he encountered that night, and
  who he spoke to on the phone.




  Rich had been at Lou's City Bar a couple of miles from his home until about 1:15
  am. He walked home, calling several people along the way. He called his father,
  Joel Rich, who he missed because he had gone to sleep. He talked with a
  fraternity brother and his girlfriend, Kelsey Mulka.




  Around 4:17 a.m., Rich was about a block from his home when Mulka, still on the
  phone with him, heard voices in the background. Rich reassured her that he was
  steps away from being at his front door and hung up.




  Two minutes later, Rich was shot twice. Police were on the scene within 3
  minutes. Rich sustained bruising on his hands and face. He remained conscious,
  but died at a nearby hospital within 1 hour and 40 minutes.




  Police detectives will not say whether Rich provided them with any clues about
  the identity of his attackers or their motivation, Wheeler said. However, Wheeler
  believes Rich could have provided information prior to his death of who was
  responsible for carrying out his murder.




  Police also have refused to release security footage from a market on the corner
  of the crosswalk where Rich was killed. The footage shows two people following
  Rich across the tiny crosswalk just moments before he was attacked. The camera
  captured grainy footage of the assailants' legs and Rich as he fell backwards into
  the street after being shot.




  Wheeler said normally police would release the footage to the media. The family
  also should be privy to the entire case jacket, with all the details of the case,
  unless they are considered suspects, Wheeler said. However, to date, the family
  has not received a copy of the tape or most of the details related to their son's
  murder case. The homicide case remains open, according to a spokesperson for
  DC police.




                                                                                   FoxNews0006070
    Case 1:18-cv-02223-GBD-SN Document 167-11 Filed 07/23/20 Page 7 of 7

       Rich's father, Joel Rich, could not be reached for comment, but said in an
       interview in January that he didnt believe his son would leak the emails.
       However, he said above all, his son "wanted to make a difference in the world."




       LINK http :/ / www.foxnews.com/polit ics/ 2017 / 01/ 10/slain-dnc-staffers-fat her-
       dou bt s-w ikil ea ks-li nk-as-cops-seek-a nswers.ht m I




       FoxNews.com




       E: M alia.Zimmerm an@foxnews.com

        .......";r.r.:.::n:-..-: - - - - - -




This message and its attachments may contain legally privileged or confidential information. It is
intended solely for the named addressee. If you are not the addressee indicated in this message
(or responsible for delivery of the message to the addressee), you may not copy or deliver this
message or its attachments to anyone. Rather, you should permanently delete this message and
its attachments and kindly notify the sender by reply e-mail. Any content of this message and its
attachments that does not relate to the official business of Fox News or Fox Business must not be
taken to have been sent or endorsed by either of them. No representation is made that this email
or its attachments are without defect.




                                                                                             FoxNews0006071
